DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 10/07/2021are pending and being examined. Claims 1, 9, and 17 are independent form.

Priority
3.	This application is a CON of 17/008,923 filed on 09/01/2020, now PAT 11157742, 17/008,923 has PRO 62/895 700 filed on 09/04/2019.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11157742. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims between the instant application and U.S. Patent No. 11157742 describe the same invention. Specifically, each of the claimed inventions in the instant application is broader than the corresponding each of the claimed inventions in U.S. Patent No. 11157742. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.


Instant application 17/496, 757
Reference U.S. Patent No. 11157742
1. A method for image clustering, comprising: receiving a plurality of images from a video of a game; determining a first feature vector of a first player from the plurality of images by inputting the plurality of images to an artificial intelligence (AI)-based process; dividing the plurality of images into a first subset of images and a second subset of images based on the first feature vector; receiving a first identifier tagging the first player in a first image of the first subset; and identifying a second player in a second image in the second subset by propagating the first identifier of the first subset, based on a distance measure associated with the first feature vector from the artificial intelligence (AI)-based process.

1. A method for image clustering, comprising: determining a plurality of images from a video of a game, the video captured by a camera on a mobile device, wherein the plurality of images are segmented from video frames of the video; determining a first feature vector of a first player from the plurality of images by inputting the plurality of images to an artificial intelligence (AI)-based process, wherein the AI-based process comprises a person re-identification technique; dividing the plurality of images into a first subset of images and a second subset of images based on the first feature vector; displaying one or more images from the first subset on a user interface connected to the mobile device, the user interface enabling tagging at least the first player; receiving a user input on the user interface, the user input tagging the first player in a first image of the first subset with a first identifier; and identifying a second player in a second image in the second subset by propagating the first identifier of the first subset, based on a distance measure associated with the first feature vector.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (“Learning to track and identify players from broadcast sports videos”, IEEE, 2013, hereinafter “Lu”) in view of Lu &Tan (“Unsupervised clustering of dominant scenes in sports video”, 2003, hereinafter “Tan”) and further in view of Ricciardi (US Pub 2018/0301169, hereinafter “Ricciardi”).

Regarding claim 1, Lu discloses a method for image clustering (the method and system for classifying and identifying players from broadcast sports videos; see the title and abstract), comprising: 
receiving a plurality of images from a video of a game (the system may receive video frames/images taken from the court view of a game by a camera; see section 2.1, para.1, fig.1); 
determining a first feature vector of a first player from the plurality of images by inputting the plurality of images to an artificial intelligence (AI)-based process (the system may determine the visual features of each player from the images; see fig.5(c) and section 4.2); 
dividing the plurality of images into a first subset of images and a second subset of images based on the first feature vector (the system may divide the images into the labeled training image set L and the unlabeled training image set U; see section 4.4, para.1, para.4; wherein each of the labeled training images has a known player’ (e.g., the first player, Kobe Bryant shown in the images shown in fig. 5(a)) class while each of the unlabeled training images has not); 
wherein the labeling feature vector Xl for the first player is tagged as identity name Yl (e.g., the first player Kobe Bryant); see “Algorithm 1, line 1, in section 4.4); and 
identifying a second player in a second image in the second subset by propagating the first identifier of the first subset, based on the system may predict the identity of each of the players in the unlabeled set based on the labeled feature vectors (e.g., the first player Kobe Bryant) by maximizing the Eq.(18); see Algorithm 1 and section 4.4).

The differences between the claimed invention and the method of Lu are: 
[1] Lu does not disclose “receiving a first identifier tagging the first player in a first image of the first subset” as recited in the claim; 
[2] Lu does not explicitly disclose “identifying a second player in a second image in the second subset by propagating the first identifier of the first subset, based on a distance measure associated with the first feature vector from the artificial intelligence (AI)-based process” as recited in the claim.

As to difference [2], Lu discloses the alternative similarity measurement by maximizing the log-posterior defined by Eq.(18) instead of minimizing the distances recited in the claim. However, distance-based clustering technique is well known and widely used in the field of recognizing subjects in images. As evidence, in the same field of endeavor, Tan teaches: an unsupervised clustering method for dominant/player shots in spots video comprises calculating feature vector Xi (i=0,…M-1) from the i-th dominant (e.g., player i) shot (see section 2, para. 2, on page 2653), determining the K representative clusters                 
                    
                        
                            μ
                        
                        
                            j
                        
                    
                
             (j=0,…K) based on the each feature vector Xi (see section 4.2, para.2, on page 2657), and comparing the distance between a feature vector X extracted from a player/dominant shot and the center of each of the K clusters to identify the player’s identity cluster (see section 4.2, para.3, on page 2657; see fig.4(b)). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Tan into the teachings of Lu by replacing the EM learning algorithm taught by Lu with a clustering algorithm taught by Tan.  Suggestion/motivation for doing so would have been to formulate clustering dominant scenes in sport video (Tan: see abstract).

As to difference [1], neither Lu nor Tan explicitly teaches that. However, in the same field of endeavor, Ricciardi clearly teaches: the video is captured by “a camera on a mobile device” (the video is captured by a camera on a smart phone, see, e.g., para.10, lines 1-12). Ricciardi further teaches: “displaying one or more images from the first subset on a user interface connected to the mobile device (the video clips are displayed in the interface, see, e.g., fig.35 and para.209; see also fig.12 and para.118 lines 1-7), the user interface enabling tagging at least the first player (the user interface in the smartphone enables a user to tag a player in the displayed image based on the input parameters; see fig.12 and para.118 lines 7-13); receiving a user input on the user interface, the user input tagging the first player in a first image of the first subset with a first identifier (the user interface in the smartphone enables a user to select a player in the displayed image based on the player’s uniform; see e.g., para.118 lines 7-13). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Ricciardi into the teachings of the combination of Lu and Tan by employing a smartphone to capture a video of a game and receive input of a user through the interface of the smartphone to identify the subjects in the video taught by Ricciardi. Suggestion/motivation for doing so would have been to identify players on sports teams in sport video (Ricciardi: see para.10 lines 1-12). 

As a further rationale, the three references are combinable because: (1) the clustering technique in Tan is a general, well known, and widely used in the field of recognizing objects including players in images, and (2) one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to use a smartphone of Ricciardi and apply the method in Lu to a smartphone of Ricciardi by capturing a video of a game and receiving the input of a user through the interface of a smartphone since doing this would obtain predictable results.

Regarding claim 2, 10, 18, the combination of Lu, Tan, and Ricciardi discloses, wherein the determination of the first feature vector further comprises: performing pose estimation on the plurality of images in order to determine one or more colors associated with pixels of the first player in the plurality of images (Lu: different poses in color images; see fig.5(c)).

Regarding claim 3, 11, 19, the combination of Lu, Tan, and Ricciardi discloses, wherein the AI-based process comprises a person re-identification technique (Lu, player identification; see Sec.4).

Regarding claim 4, 12, 20, the combination of Lu, Tan, and Ricciardi discloses, wherein the AI-based process is selected from the group consisting of a deep neural network, a Siamese/triplet-loss neural network, and a direct low-level image feature extraction technique (Lu, wherein Eq(3) is trained by the EM-based semi-supervised learning algorithm; see Eq(3) in section 4.1 and algorithm in section 4.4).

Regarding claim 5, 13, the combination of Lu, Tan, and Ricciardi discloses, wherein the AI-based process is further based on a location information associated with the first player or the second player obtained by at least one of a pose-estimation technique, an image-segmentation technique, and an object-detection technique (Lu: different poses in color images; see fig.5(c)).

Regarding claim 6, 14, the combination of Lu, Tan, and Ricciardi discloses, wherein the first identifier tagging the first player in the first image is determined based on a clustering process, the clustering process including at least one of a k-means (Tan, k-means clustering, see the 1st para, in the right col. on page 2652), an affinity propagation, and a density-based spatial clustering of applications with noise (DBSCAN).

Regarding claim 7, 15, the combination of Lu, Tan, and Ricciardi discloses, wherein the propagating the first identifier of the first subset comprises propagating the first identifier of the first subset using a clustering process (Tan, k-means clustering, see the 1st para, in the right col. on page 2652).

Regarding claim 8, 16, the combination of Lu, Tan, and Ricciardi discloses, wherein the dividing the plurality of images into the first subset of images and the second subset of images further comprises: determining the first subset of images based on a second feature vector determined from a second plurality of images selected from the first plurality of images (Lu, the system may identify the identity of each of the players in the unlabeled set based on the labeled feature vectors (e.g., the first player Kobe Bryant) by maximizing the Eq.(18); see Algorithm 1 and section 4.4).

Regarding claim 9, 17, the claim is an obvious variation of claim 1, and therefore is interpreted and rejected for the same reasons set forth in the rejection of claim 1.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        12/6/2022